SILVER STAR CAPITAL HOLDINGS, INC. CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Cliffe R. Bodden, solely for the purpose of complying with 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of2002, hereby certify that the report of Silver Star Capital Holdings, Inc. on Form 10-SB fully complies with the requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934 and that information contained in such Form10-SB fairly presents in all material respects the financial condition and results of operations of Silver Star Capital Holdings, Inc. Date: September 16, 2007 /s/ Cliffe R. Bodden Chief Executive Officer
